Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 7/21/22. Claims 138-164 and 167-187 are pending and under examination.

Withdrawn Rejections
		The §112 rejection is withdrawn in light of the amendments.

New Rejections Necessitated by Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 138-164 and 167-187 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10603389. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference document claims a composition of the same ADC possessing the same structure and antibody. Where the composition is claimed in the reference patent, the Office may look to the specification to determine the utility of that compound. See the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims.
In this case, the reference discloses utilizing the compound to treat NSCLC and gastric cancer, including the dosing regimen and the formulation conditions. As such, the instant claims are not patentably distinct variations of the reference claims.
Regarding the composition claims, those parts of the specification of a reference document which provide support for the reference claims may be examined and considered (MPEP §804(II)(B)(2)); In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. Thus, it is clear that embodiments of the claimed reference composition may be considered when trying to determine if the instant claims are an obvious variation. The evidence supports this conclusion. Each and every option for the instant pharmaceutical is also disclosed as an option for the ADC composition of the reference claim. For example, ‘389 also discloses embodiments where the ADC is in a pharmaceutical composition comprising disaccharide stabilizers (C74), polysorbate surfactants (C74), and histidine buffer (C74). The reference document discloses embodiments where the pharmaceutical formulation includes the trimethylamine salt Tris (C73). The reference document discloses embodiments where the pharmaceutical formulation includes 10 mM histidine at pH 6.0, 7% sucrose, and 0.03% (w/v) PS80 (C74). The reference document discloses providing the composition of the reference claims as a lyophilized powder in a vial containing 0.5 mg of the ADC (C86).
Thus, it is clear that the instant claims are no more than an obvious variation of the reference claims. The only difference between the instant composition claims and the reference claims are in the particulars of the formulation of the ADC, while the reference claims this same ADC and discloses all of the instant particulars as optional embodiments including explicit embodiments (“a specific exemplary embodiment” C74) comprising these now claimed limitations.
Regarding the amendments/new claims, a specific embodiment of the composition of the reference claims is as a 1.6 composition administered once every two weeks or once every three weeks to treat NSCLC adenocarcinoma (C121), which is c-met overexpressing (C75).

Claims 138-164 and 167-187 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10383948. Although the claims at issue are not identical, they are not patentably distinct from each other because both documents are using the same ADC with the same structure and same antibody to treat NSCLC. The difference is that the instant claims require a specific dose. However, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1)
In this case, in support of the claimed treatment method of the reference claim, the instantly claimed dose is also disclosed. Further, in support of the compound being used in the claimed method, the reference document discloses the instantly claimed formulation. As such, the instant claims are not patentably distinct variations of the reference claims. It is clear that embodiments of the claimed reference method—such as pharmaceutical formulations of the active therapeutic agent in the claimed method—may be considered when trying to determine if the instant claims are an obvious variation. The evidence supports this conclusion. Each and every option for the instant pharmaceutical is also disclosed as an option for the ADC composition of the reference claim. For example, ‘948 also discloses embodiments where the ADC is in a pharmaceutical composition comprising disaccharide stabilizers (C78), polysorbate surfactants (C78), and histidine buffer (C78). The reference document discloses embodiments where the pharmaceutical formulation includes the trimethylamine salt Tris (C78). The reference document discloses embodiments where the pharmaceutical formulation includes 10 mM histidine at pH 6.0, 7% sucrose, and 0.03% (w/v) PS80 (C78). The reference document discloses providing the composition of the reference claims as a lyophilized powder in a vial containing 0.5 mg of the ADC (C90).
Thus, it is clear that the instant claims are no more than an obvious variation of the reference claims. The only difference between the instant composition claims and the reference claims are in the particulars of the formulation of the ADC, while the reference claims this same ADC as a therapeutic (pharmaceutical) and discloses all of the instant particulars as optional embodiments including explicit embodiments (“a specific exemplary embodiment” C78) comprising these now claimed limitations which support the reference claims.
Regarding the amendments/new claims, a specific embodiment of the composition of the reference claims is as a 1.6 composition administered once every two weeks or once every three weeks to treat NSCLC adenocarcinoma (C126), which is c-met overexpressing (C79).

	
Response to Arguments
The declaration under 37 CFR 1.132 filed 7/21/22 is insufficient to overcome the rejection of the claims as set forth in the last Office action because:
The declaration seeks to establish that the Q2W results were unexpectedly superior to the Q3W results; see bullets 7 and 8 were Declarant establishes the purpose of the declaration. While the data has been fully considered, the declaration is insufficient to overcome the rejection:
1) even if arguendo the results of Q2W are superior to Q3W, the instant claims explicitly include Q3W, e.g., claim 138. Surprising results must be commensurate with what is claimed in order to rebut an obviousness rejection and, by extension, an obviousness-type double patenting rejection.
2) even if arguendo the results of Q2W are superior to Q3W, both of the reference documents explicitly include such an embodiment. For example, ‘948 claim 8 is a method of treating a cMet overexpressing non-squamous adenocarcinoma (NSCLC) using an identical ADC as instantly claimed. In support of this claim, ‘948 discloses treating said adenocarcinoma with 1.6 mg/kg and 1.9 mg/kg Q2W (table 9; C126). Note that those subjects in table 9 have an IHC score of +2 or +3 and so clearly fall within the scope of the reference claims. The same disclosure appears in ‘389, which is a specific embodiment of the utility of the composition of the reference claims.
Thus, even viewing the declaration in the most favorable light and assuming Q2W is superior to Q3W, such a fact would fail to overcome the double patenting rejection of record because the instant claims are not limited to Q2W and the dosing of Q2W is a specific embodiment of the reference claims and therefore serve to establish that the instant dosing schedule is an obvious variant of the reference claims. 

Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive.
Regarding the rejection over ‘948, Applicant again argues that Vogel does not support the Examiner’s use of the specification. Applicant argues the disclosure of the pharmaceutical formulations of the reference document are wholly independent from the description of the ADC doses used in the methods of treatment. This is not persuasive.
MPEP §804 describes a proper double patenting analysis. Here, Vogel is described and states that one must determine how much of the patent disclosure pertains to the invention claimed in the patent. For ‘948, the claims are to treatment of a cMet overexpressing non-squamous NSCLC adenocarcinoma, e.g., claim 8. Applicant’s argument, therefore, is that one of ordinary skill in the art set to practice this method would not consider the preferred pharmaceutical formulations of the active therapeutic to be relevant to practicing the therapeutic method. This argument is not persuasive. In considering the therapeutic ADC of the reference claims, being administered to a patient, one of ordinary skill would immediately look to those portions of the specification concerned with how one is meant to do this. This is not in contravention to use of the specification because those embodiments of pharmaceutical formulations being administered as well as the doses being administered are within the claim scope which requires such administration. The reference document discloses that the “ADC’s described herein” (which would clearly include those claimed in the method of treatment) may include e.g., carriers, excipients, be formulated for pharmaceutical uses, may be supplied in “any suitable form” coupled with instructions and guidance directed to such forms, etc; see e.g., “a specific exemplary embodiment of an aqueous composition suitable for administration via intravenous infusion (C78). In other words, the explicit embodiments of the composition used by the reference claims would have been immediately recognized as relevant to the method claims of ‘948 and within the scope of the reference claims. Moreover, even if arguendo the formulations for therapeutic administration would somehow be considered irrelevant to the therapeutic being administered, such an argument only applies to the instant composition claims as the method claims, e.g., claim 138, contains no such limitations.
Applicant further argues that the actual dose to be administered to treat the patient in the reference claims is “independent” from the method of treating the patient. As above, this is not persuasive as the person of ordinary skill, seeking an enabling disclosure of how to perform the method of the reference claims, would immediately look to preferred dosing concentrations and schedules and such dosing schedules would be within the scope of the reference claims. As the reference document also discloses, e.g., 1.6 mg/mL Q2W, this represents an obvious variant as this dosing is within the scope of the reference claims. These embodiments of the drug, the amount of drug, the route of administration, and formulations for preparing the drug all support the reference claims. Therefore, Applicant’s arguments that the formulation/dosing regimen for a therapeutic is wholly divorced from and independent of using that therapeutic is not persuasive.

Further regarding ‘948, Applicant argues that the dose of 1.6 and 1.9 mg/kg Q2W is surprisingly superior to treatment Q3W. As above, this does not apply to all of the rejected claims. The instant composition claims are not limited to this amount and, even if they were, the surprising result is limited to treatment of a specific disease, not to the composition itself. The intended use of a composition does not distinguish the composition itself and the surprising results do not extend to all possible uses of the composition, i.e., are not limited to the properties of the composition but must include administration to a certain population at a certain dose for a certain amount of time to be commensurate with these unexpected results. Regarding the treatment, as above, this also does not apply to all of the rejected claims as, e.g., claim 138 still includes .15-3.3 mg/kg Q2W/Q3W, which is not commensurate in scope with the alleged surprising results. As Applicant agrees, these allegedly surprising results are only embodied by claims 184-187 (remarks 7/21/22 p.15). Finally, even with those claims limited to, e.g., 1.6 mg/kg Q2W, this is a specific embodiment of the treatment regimen of the reference claims and within the scope of the reference claims; thus, surprising or not, the dose represents an explicitly taught regimen which was preferred and within the reference claim scope.

Regarding the rejection over ‘389, Applicant makes the same argument regarding surprising results of the 1.6 and 1.9 mg/kg Q2W dosing schedule. As above, this argument only applies to claims such as claims 184-187 and, even with these claims, is not persuasive as the reference document explicitly teaches this utility, including concentration, timing, and patient population to be treated.
Rather, the Court in Sun stated “[i]n our obviousness-type double patenting analysis, we determined that to ascertain the scope of the earlier patent's claim to the compound itself, we had to examine the specification of the earlier patent, including the compound's disclosed utility”. Determining the scope and content of a patent claim is part of the first factual inquiry an Examiner must perform in order to evaluate double patenting (MPEP §804(B)(2)). Thus, for the Examiner to determine this scope, the Examiner must—as the Courts must (“had to”)—examine the specification of the earlier patent, including the compound’s disclosed utility, and this is not predicated on the instant application’s claims being of any particular statutory category. In examining these utilities, the usefulness of the claimed composition in the reference is, in one aspect, being used as a pharmaceutical composition at the same concentration provided Q2W to treat cMet overexpressing adenocarcinoma. As noted in MPEP §804(B)(2)(a), those portions of the specification which support a claim may be considered and so guidance on preparing the claimed composition, including for use as a therapeutic, is well within the bounds of a proper use of the reference specification. Those formulations provide support for the claimed composition of the reference patent and are within the scope of the reference claims and so may be properly considered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Weidner/Primary Examiner, Art Unit 1649